
	
		II
		110th CONGRESS
		1st Session
		S. 326
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mrs. Lincoln (for
			 herself, Mr. Thomas,
			 Mr. Bingaman, Mr. Durbin, Ms.
			 Mikulski, Mr. Akaka,
			 Mr. Pryor, Ms.
			 Klobuchar, Mr. Enzi,
			 Mr. Harkin, Mr.
			 Rockefeller, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a special period of limitation when uniformed services retirement
		  pay is reduced as result of award of disability compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Tax Fairness Act of
			 2007.
		2.Special period of limitation when uniformed
			 services retired pay is reduced as a result of award of disability
			 compensation
			(a)In generalSubsection (d) of section 6511 (relating to
			 special rules applicable to income taxes) is amended by adding at the end the
			 following new paragraph:
				
					(8)Special rules when uniformed services
				retired pay is reduced as a result of award of disability compensation
						(A)Period of limitation on filing
				claimIf the claim for credit
				or refund relates to an overpayment of tax imposed by subtitle A on account
				of—
							(i)the reduction of uniformed services retired
				pay computed under section 1406 or 1407 of title 10, United States Code,
				or
							(ii)the waiver of such pay under section 5305
				of title 38 of such Code,
							as a result of an award of
				compensation under title 38 of such Code pursuant to a determination by the
				Secretary of Veterans Affairs, the 3-year period of limitation prescribed in
				subsection (a) shall be extended, for purposes of permitting a credit or refund
				based upon the amount of such reduction or waiver, until the end of the 1-year
				period beginning on the date of such determination.(B)Limitation to 5 taxable yearsSubparagraph (A) shall not apply with
				respect to any taxable year which began more than 5 years before the date of
				such
				determination.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to claims for credit or refund filed after the date
			 of the enactment of this Act.
			(c)Transition rulesIn the case of a determination described in
			 paragraph (8) of section 6511(d) of the Internal Revenue Code of 1986 (as added
			 by this section) which is made by the Secretary of Veterans Affairs after
			 December 31, 2000, and before the date of the enactment of this Act, such
			 paragraph—
				(1)shall not apply with respect to any taxable
			 year which began before January 1, 2001, and
				(2)shall be applied by substituting the
			 date of the enactment of the Disabled
			 Veterans Tax Fairness Act of 2007 for the date of
			 such determination in subparagraph (A) thereof.
				
